Approval of the minutes of the previous sitting
(PT) Mr President, I have a point of order. This morning we held a vote here to justify negotiations that existed between the European Union and Morocco. Since a Commission document has just come out, dated today, saying that EU - Morocco negotiations on the agri-food and fisheries sectors are progressing, I should like to know if it was these negotiations that the Chairman of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament was referring to this morning when he used the negotiations as an argument to delete from today's agenda the topic on Aminatou Haidar, the Sahrawi fighter who has been on hunger strike for 32 days and is in a life-threatening condition at this very moment. This, then, is a point that needs to be duly clarified, because what happened here this morning is unacceptable.
Thank you, Mrs Figueiredo. Unfortunately, I cannot give you an answer, because I can no longer remember myself what the group chair said at midday today.
(ES) Mr President, two items were withdrawn from the agenda this morning. I wish to enquire about the resolution agreed between the parliamentary groups. Could you please clarify under which of the Rules of Procedure was the question raised and an on-the-spot vote taken to withdraw an agenda item we were due to debate this afternoon?
I believe this is an important issue and that Members of the House present today need to be informed appropriately as a matter of urgency.
Mrs Bilbao Barandica, this concerned a point of order under the terms of Rule 140 of the Rules of Procedure which allows the agenda to be changed. I regret that I can now only permit points of order. We will not be restarting this debate. I would like to point out that I will immediately cut off any speaker who attempts to begin the debate again.
(ES) Mr President, pursuant to Rule 177 of the Rules of Procedure, a group or at least 40 Members may indeed move that a debate be adjourned. This is what happened this morning, in a highly unusual manner. In fact, the Rules of Procedure state that if an adjournment is to be requested, the President of the House must be informed 24 hours in advance. The President must then inform Parliament immediately.
I would like to enquire whether this process was followed because the situation we find ourselves in is quite extraordinary: This is the first time that the European Parliament has been prevented from debating a resolution agreed by all the parliamentary groups in response to an extremely serious situation, such as the case of Mrs Haidar. I would therefore like to know if this process was followed. If it was not, the resolution should be debated immediately. The resolution agreed by all the parliamentary groups must be recovered and put to the vote.
Are there any other points of order?
(RO) I was only wanting to say that, in the meantime, Mr Schulz has arrived in the Chamber and we would be delighted if he could reply to the question which was asked by our fellow Member at the start while he was absent.
(Applause)
Mr Preda, that was a very brief question, but it was not a point of order.
(ES) Mr President, we, too, wish to refer to Rule 177 of the Rules of Procedure. With that rule in mind, we cannot understand how an item can be withdrawn from the agenda, unless this is done prior to the relevant debate or vote.
Consequently, we also believe the Rules of Procedure have been applied incorrectly. We therefore call on the President to resolve the matter.
As the questions refer to this point, I am happy to give you an answer. Under the terms of Rule 140(2) of the Rules of Procedure, the agenda can be changed under certain circumstances, including 'on a proposal from the President'. A point of order was raised by a group chair and the President agreed to a vote on it. This is in accordance with the Rules of Procedure.
Mr President, on a point of order, regarding my request on behalf of my group, the ECR Group, to postpone the vote that Mr Schulz called for to 15.00 to give us enough time to understand what this was all about. That was not actually put to the House. The President just put to the House the Schulz motion, and did not put my request for a motion to postpone it to give us two or three hours to cool down and find out the facts. I object to the fact that was not actually put to the House.
Mr Tannock, the point of order raised by Mr Schulz is the ongoing point of order. Your point of order is therefore superfluous.
(ES) Mr President, I would like to emphasise what Mr Meyer has said. I shall be brief. A large number of Members, a large proportion of those present in this House, have been very surprised by the train of events surrounding this morning's proposal. The latter was voted through quite unexpectedly, and in a way that suggests it does not comply with the spirit of the provisions in force and is not in keeping with them.
I have explained my understanding of the Rules of Procedure to you. Therefore, the procedure is in accordance with the Rules of Procedure. I am not able to acknowledge other new points of order. I would like to ask for your forbearance. We have two further important points. Mr Salafranca, if you have a point of order, please go ahead. However, I must tell you that I will cut you off, if this is not the case.
(ES) Mr President, this is indeed a point of order. This morning, the President of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament asked for a motion for a joint resolution to be withdrawn from the agenda. This is an unprecedented decision, and strong arguments were adduced for it, namely that Mrs Haidar's life would be endangered.
With this in mind, my Group did not wish to compromise the situation, bearing in mind also the views expressed by Mr Schulz.
As I see it, however, there is no reason why a statement by this House should endanger Mrs Haidar's life. In particular, I cannot understand why it should be necessary to act in contravention of the Rules of Procedure.
Mr President, Rule 177 clearly states that submissions should be made 24 hours in advance and prior to the debate.
(The President cut off the speaker)
Mr Salafranca, I am very sorry, but it is no longer possible for us to investigate the motives of the Members of Parliament from earlier today. The question of what information has been received this afternoon is no longer a subject for today's agenda. I will therefore return to the agenda.
(The Minutes of the previous sitting were approved)
(DE) Mr President, I believe that Rule 140 is not applicable to the urgency procedure and I would therefore ask you to have this checked by the Committee on the Rules of Procedure, because it could set a dangerous precedent.
I am happy to accept this suggestion, but it too was not a point of order.